ACCEPTED
                                                                                                     03-14-00735-CV
                                                                                                             5212707
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                 5/8/2015 1:51:59 PM
                                                                                                   JEFFREY D. KYLE
                       Office of Public Utility Counsel                             Tonya Baer                CLERK

                                        P.O. Box 12397                              Public Counsel
                                   Austin, Texas 78711-2397
                           Tel: (512) 936-7500 Fax: (512) 936-7525            RECEIVED IN
                                   Toll Free: (877) 839-0363             3rd COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                         5/8/2015 1:51:59 PM
                                                                           JEFFREY D. KYLE
                                                                                 Clerk
                                         May 8, 2015


VIA E-FILE

The Honorable Jeffrey D. Kyle
Clerk, Court of Appeals
209 W. 14th St., Room 101
Austin, Texas 78701


       Re:    Appeals Docket No. 03-14-00735-CV; Trial Court Case No. D-1-GN-13-
              000121; Entergy Texas, Inc. et al v. Public Utility Commission of Texas, et al.


Dear Mr. Kyle:

        The Office of Public Utility Counsel wishes to inform the Court that we do not intend to
file an Appellee’s Brief in this proceeding. OPUC has filed an Appellant’s Brief and anticipates
filing an Appellant’s Reply Brief and presenting oral argument, if granted.


                                            Respectfully submitted,


                                            /s/ Sara J. Ferris
                                            Sara J. Ferris
                                            Senior Assistant Public Counsel
                                            State Bar No. 50511915
                                            Office of Public Utility Counsel
                                            1701 N. Congress Avenue, Suite 9-180
                                            Austin, Texas 78701
                                            sara.ferris@opuc.texas.gov




                 1701 North Congress Avenue, Suite 9-180 ● Austin, Texas 78701
May 8, 2015
Page 2

                                  CERTIFICATE OF SERVICE

        As required by Texas Rule of Appellate Procedure 9.5, I certify that on the 8th day of
May, 2015, the Office of Public Utility Counsel’s letter regarding Appellee’s Brief was
electronically filed with the Clerk of the Court using the electronic case filing system of the
Court, and that a true and correct copy was served on the following lead counsel for all parties
listed below via electronic service:


Counsel for Entergy Texas, Inc.                    John F. Williams
                                                   Marnie A. McCormick
                                                   Duggins Wren Mann & Romero, LLP
                                                   P.O. Box 1149
                                                   Austin, Texas 78767-1149

Counsel for Cities of Anahuac, Beaumont,           Daniel J. Lawton
et. Al.                                            Lawton Law Firm PC
                                                   12600 Hill Country Blvd., Suite R 275
                                                   Austin, Texas 78738

Counsel for State Agencies of Texas                Katherine H. Farrell
                                                   Assistant Attorney General
                                                   Administrative Law Division –
                                                   Rates Section
                                                   Office of the Attorney General
                                                   P.O. Box 12548
                                                   Austin, Texas 78711-2548

Counsel for Texas Industrial Energy Consumers      Rex. D. VanMiddlesworth
                                                   Benjamin Hallmark
                                                   Thompson & Knight, LLP
                                                   98 San Jacinto Blvd, Ste. 1900
                                                   Austin, Texas 78701

Counsel for the Public Utility Commission          Elizabeth R. B. Sterling
of Texas                                           Assistant Attorney General
                                                   Environmental Protection Division
                                                   Office of the Attorney General
                                                   P.O. Box 12548
                                                   Austin, Texas 78711-2548




                                                    /s/ Sara J. Ferris
                                                    Sara J. Ferris
                                               2